MEMORANDUM OPINION
                                           No. 04-12-00400-CV

                                         IN RE Abel GODINES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 11, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 2, 2012, relator filed a petition for writ of mandamus and motion for emergency

stay. The court has considered relator’s petition for writ of mandamus and motion, and the court

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-11382, styled San Juana T. Godines v. Joe Abel Godines,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney, presiding.